Order entered October 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00835-CV

                     BAYVIEW LOAN SERVICING, LLC, Appellant

                                             V.

                              ESTELA MARTINEZ, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-00711

                                          ORDER
       Before the Court are appellant’s October 21, 2014 opposed second motion for extension

of time to file brief and appellee’s October 22, 2014 memorandum in opposition to appellant’s

extension motion. We GRANT the motion and ORDER appellant to file its brief no later than

December 4, 2014. No further extensions will be granted absent exigent circumstances.


                                                    /s/   ADA BROWN
                                                          JUSTICE